Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11328838 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11328838 B2 teaches all the limitations in the instant application.
Instant Application: 
Claim 1: A color-coded cable identification assembly. characterized in that the cable identification assembly comprises: a support element including a fixing element adapted to fix the support element to a cable: and a plurality of identification elements, which are detachably mounted on the support element with cable being located between the support element and the plurality of identification elements: wherein each identification element has a predetermined color. so that the plurality of identification elements are capable of forming a predetermined color code to identify the cable
U.S. Patent No. 11328838 B2:
Claim 1. A color-coded cable identification assembly, characterized in that the cable identification assembly comprises: a support element; and a plurality of identification elements, wherein each of the plurality of identification elements is lockable with the support element to form the cable identification assembly, and the plurality of identification elements fixedly mount the cable identification assembly to a cable by locking the cable between the support element and the plurality of identification elements; wherein each identification element has a predetermined color so that the plurality of identification elements are capable of forming a predetermined color code to identify the cable.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “with cable” in line 6 should be corrected to “ with the cable”.  Appropriate correction is required.
 DETAILED ACTION

Allowable Subject Matter
	Claims 10-18 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 10-13, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a plurality of identification elements that are connectable to each other: wherein each identification element has a predetermined color so that the plurality of identification elements are capable of forming a predetermined color code to identify a cable: and wherein each identification element includes two half bodies having a same structure and connectable to each other. such that the two half bodies fix each identification element to the cable by surrounding the cable therebetween " in combination with the remaining limitations of the claim 10. 
Regarding claim 14-18, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a plurality of identification rings. each of which includes at least one section provided with at least one predetermined color, so that the plurality of identification rings are capable of forming at least one color code: and a sheath configured to cooperate with the sleeve to retain the plurality of identification rings therebetween: wherein the sheath has a viewing window. and when the cable identification assembly has been assembled. the color code formed by the plurality of identification rings is exposed in the viewing window to identify the cable" in combination with the remaining limitations of the claim 14. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
	
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Vogdes et al. (US 5110638) Carty (US 4775121) and Mazaris (US 5912437)
Vogdes discloses indicia on a substrate device.
Carty discloses a cable clamp over a plurality of cables.
Mazaris discloses a cable router.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " a plurality of identification elements that are connectable to each other: wherein each identification element has a predetermined color so that the plurality of identification elements are capable of forming a predetermined color code to identify a cable: and wherein each identification element includes two half bodies having a same structure and connectable to each other. such that the two half bodies fix each identification element to the cable by surrounding the cable therebetween " in combination with the remaining limitations of the claim 10.
None of the references, alone or in combination, teach all of the limitations for theclaims including: " a plurality of identification rings. each of which includes at least one section provided with at least one predetermined color, so that the plurality of identification rings are capable of forming at least one color code: and a sheath configured to cooperate with the sleeve to retain the plurality of identification rings therebetween: wherein the sheath has a viewing window. and when the cable identification assembly has been assembled. the color code formed by the plurality of identification rings is exposed in the viewing window to identify the cable" in combination with the remaining limitations of the claim 14.




	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848